Exhibit 12 Computation of ratio of earnings to fixed charges and preference dividends Item 503 (d) In Thousands Year Ended December 29, 2007 Year Ended December 30, 2006 Inception (April 13, 2005) to December 31, 2005 Fixed charges: Interest expensed and capitalized 25,207 11,144 67 Amortized premiums, discounts and capitalized expenses related to indebtedness 21,201 9,503 939 Estimated interest within rental expense 3,106 1,168 797 Preference securities dividend requirements of consolidated subsidiaries 20,810 - - Total Fixed Charges 70,324 21,815 1,803 Earnings: Pretax loss before minority interest (320,523 ) (106,663 ) (45,662 ) Add: Fixed charges 70,324 21,815 1,803 Subtotal (250,199 ) (84,848 ) (43,859 ) Less: Preference security dividend requirements of consolidated subsidiaries 20,810 - - Minority interest in pretax loss of subsidiaries that have not incurred fixed charges (1,048 ) (1,608 ) (127 ) Total Earnings (269,961 ) (83,240 ) (43,732 ) Ratio of earnings to fixed charges (1) - - - (1)Due to the Company's reported pretax loss before minority interest, the ratio of earnings to fixed charges was less than 1:1 and earnings were insufficient to cover fixed charges by $340.3 million, $105.1 million and $45.5 million for the years ended December 29, 2007, December 30, 2006 and the period from inception (April 13, 2005) to December 31, 2005, respectively.
